DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-47 are pending in this application.
Claims 2-16 and 27-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1, 17-26, and 44-47 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, 18, 20, 21, 24-26, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Dalko et al. (“Dalko”, US 2014/0050684) in view of Doutremepuich (US 2010/0144883) and/or Carlsson et al. (“Carlsson” US 2007/0225234).
Regarding claims 1, 44, and 47, Dalko teaches compositions comprising compounds of formula (I) as a deodorant active agent (e.g., abstract).  Dalko exemplifies 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one (ethyl gingerone), which is the compound of instant claim 1 (e.g., paragraph [0030], Example 1).  The compound has antimicrobial activity towards microorganisms involved in underarm odor (e.g., Example 1).  The compound of formula (I) may be used in a proportion of from 0.01% to 10% by weight, relative to the total weight of the composition (e.g., paragraph [0035]), which overlaps Applicant’s claimed range (claim 46).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  Dalko further teaches the compositions may also comprise cosmetic adjuvants, such as preserving agents, or any other ingredient usually used in cosmetics for this type of application (e.g., paragraph [0182]).
While Dalko teaches additional adjuvants such as preserving agents may be present, Dalko does not specifically teach the presence of methyl 4-hydroxybenzoate (claims 1, 17, 20) or propyl 4-hydroxybenzoate (claims 1, 17, 24).
However, methyl 4-hydroxybenzoate and propyl 4-hydroxybenzoate are known preserving agents in cosmetic compositions.  For example, Doutremepuich is in the field 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include methyl 4-hydroxybenzoate and/or propyl 4-hydroxybenzoate as preserving agent in the composition of Dalko; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said ingredients have been successfully used as preserving agents in compositions within the same field of topical cosmetic compositions, as taught by Doutremepuich and Carlsson, and Dalko teaches its compositions may contain preserving agents which are typically used in cosmetics.
Regarding the weight ratio of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one to either or both esters (claims 18, 21, 25, and 26), Dalko teaches 0.01% to 10% by weight, relative to the total weight of the composition, of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one (e.g., paragraph [0035]); Doutremepuich teaches 0.1% methyl 4-hydroxybenzoate (e.g., paragraphs [0033], [0151]); and Carlsson teaches  0.63% methyl 4-hydroxybenzoate and 0.07% propyl 4-hydroxybenzoate (e.g., Examples 1-3).  These amounts result in weight ratios which overlap those instantly claimed.  In the case prima facie case of obviousness exists.  See MPEP 2144.05 I.  
Regarding claim 45, Dalko teaches additional adjuvants such as fragrances may be present, and exemplifies water in its compositions (e.g., paragraph [0182], Examples).

Response to Arguments
Applicant's arguments filed 31 August 2021 have been fully considered but they are not persuasive.  
Applicant argues Doutremepuich discloses compositions methyl 4-hydroxybenzoate as a preservative but does not include any discussion concerning antimicrobial activity.  Applicant argues Carlsson discloses compositions containing methyl-4-hydroxybenzoate and propyl 4-hydroxybenzoate as preservatives but does not include any discussion concerning antimicrobial activity.  This argument is not persuasive because the teachings of Doutremepuich and Carlsson are relied upon merely to demonstrate what preservatives are already known to be “usually used in cosmetics”, as taught by Dalko.  Since methyl-4-hydroxybenzoate and propyl 4-hydroxybenzoate are preservatives which are already known to be usually used in cosmetics, as taught by Doutremepuich and Carlsson, the skilled artisan would find it obvious to use either as the preservative in the composition of Dalko, with a reasonable expectation of success.
Applicant argues the combination of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with methyl 4-hydroxybenzoate or ethyl 4-hydroxybenzoate “makes it possible to obtain 
This argument is not persuasive.  Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  The data in the specification demonstrates synergistic antimicrobial activity specifically for the compounds and amounts tested.  However, with the exception of claims 19, 22, and 23 (which have been removed from the rejection), the claims are not limited to just the compounds and amounts tested.  Rather, claims 1, 17, 20, 24, and 44-47 recite any amount of acid (and, with the exception of claim 46, any amount of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one).  Since the cited data in the specification demonstrates amounts of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one with methyl-4-hydroxybenzoate or propyl 4-hydroxybenzoate that do not result in synergistic antimicrobial activity, it is not clear if the probative value for the amounts tested can be extended to any weight ratio of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one to methyl-4-hydroxybenzoate or propyl 4-hydroxybenzoate.  Regarding claims 18, 21, 25, and 26, it is noted that, while these claims recite weight ratios of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one to methyl-4-
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Allowable Subject Matter
Claims 19, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Claims 1, 17, 18, 20, 21, 24-26, and 44-47 are rejected.
Claims 19, 22, and 23 are objected to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611